Citation Nr: 1712088	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for anaphylactic reaction to bee sting.  

5.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veteran Services




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989, from February 2003 to September 2003, and from September 2004 to August 2005, with intermittent service in the United States Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In October 2010, the RO denied a claim for service connection for a left shoulder disability.  In August 2014, the RO denied a claim for service connection for a right shoulder disability, and "anaphylactic reaction to bee sting," and denied a claim for nonservice-connected pension.  In February 2016, the RO denied claims for service connection for "back condition to include degenerative disc disease," and "cervical spine degenerative arthritis (claimed as neck condition)."
 
The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a shoulder disability, a lumbar spine disability, a cervical spine disability, or a chronic disability associated with an anaphylactic reaction to bee sting, due to his service.  


CONCLUSION OF LAW

A shoulder disability, a lumbar spine disability, a cervical spine disability, and a chronic disability associated with an anaphylactic reaction to bee sting, were not incurred in, or as a result of, service.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.380, 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that he has a bilateral shoulder disability, a lumbar spine disability, and a cervical spine disability, due to his active duty service.  He has specifically argued that service connection for a left shoulder disability is warranted because he reported left shoulder symptoms in 2003.  With regard to the claim for a left shoulder disability, the Veteran has stated that he "suffered with pain
and loss of range of movement since his initial injury in 2003.  The Veteran did not go to the doctor for this condition because he was a drill sergeant and he was trained to drive on and keep going.  He wanted to retire from the military and would not be able to do so if he continually went on sick call."  See Veteran's appeal (VA Form 9), dated in February 2012.  With regard to the claim for a chronic condition due to an anaphylactic reaction to bee sting, he argues that he has this condition as a result of an injury in the line of duty, while on active duty for training (ACDUTRA) in August 1993.  With regard to the claim for a cervical spine disability, he essentially argues that this condition should be service-connected on a secondary basis, i.e., because it was caused or aggravated by his lumbar spine disability.  See 38 C.F.R. § 3.310 (2016).  Nevertheless, the Board has also analyzed the claim on a direct basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Statements from the Veteran's mother, sister, and nephew, have been received, received in February 2012.  The Veteran's mother states that the Veteran had shoulder pain (the right or left shoulder was not specified) during service.  The Veteran's sister, and nephew, assert that the Veteran had shoulder pain during service.  The Veteran's sister further asserts that the Veteran's symptoms included neck swelling and knots, and that his symptoms interfered with his sleep.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. §  3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309 (2016).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Bilateral Shoulders, Lumbar Spine, and Cervical Spine

The Veteran's discharges (DD Form 214s) show that his primary specialty was ammunition specialist (first period of active duty), and chemical operations specialist (second and third periods of active duty). 

The Veteran's active service treatment reports do not show any relevant treatment, complaints, or diagnoses, other than as noted infra.  The Board further notes that there is no relevant medical evidence dated between the Veteran's first and second periods of active duty, or his second and third periods of active duty, other than records associated with service in the Army Reserve.  

Service treatment records include a number of examination reports which show that the Veteran's "spine, other musculoskeletal," and upper extremities, were clinically evaluated as normal.  See e.g., examination reports, dated in May 1989, November 1993, September 1998, May 2003.  A number of "reports of medical history" show that the Veteran denied having a history of swollen or painful joints, a "painful or 'trick' shoulder or elbow," a "painful shoulder, elbow or wrist," and/or recurrent back pain.  See e.g. reports of medical history, dated in May 1989 (in which the Veteran stated that he was in "excellent condition"), November 1993, September 1998. 

A report of medical history, dated in May 2003, shows that the Veteran indicated that he had a history of a "painful shoulder, elbow or wrist," and recurrent back pain.  He reported a history of a pulled muscle in his back "from time to time," and a pulled muscle in his shoulder.  There was a notation of a history of recurrent low back pain with strain, not incapacitating.   

A September 2003 post-deployment report shows that the Veteran denied having swollen, stiff or painful joints, or back pain.  He indicated that during his deployment, his health stayed the same or got better.  He indicated that his health was excellent.  

A September 2003 report of medical assessment ("ROMA") shows the following: the Veteran indicated that his overall health was the same as compared to his last medical assessment.  He had had no illnesses since his last medical assessment.  He indicated that he did not have a condition limiting his ability to work in his primary military specialty.  He did not intend to seek VA disability.  

A September 2004 pre-deployment report shows that the Veteran reported that his health was excellent.  He indicated that he did not have any medical problems, and that he was not currently on profile or light duty.  He was not referred for additional evaluation.
 
A July 2005 post-deployment report shows that the Veteran denied having swollen, stiff or painful joints, or back pain.  He indicated that during his deployment, his health stayed the same or got better.

A July 2005 report of medical assessment ("ROMA") shows the following: the Veteran indicated that his overall health was the same as compared to his last medical assessment.  He had not sustained any illness or injury while on active duty for which he had not sought medical care.  He had had no illnesses since his last medical assessment other than strep throat.  He indicated that he did not have a condition limiting his ability to work in his primary military specialty.  He did not intend to seek VA disability.  He did not have any medical problems that developed during his deployment.  The Veteran indicated that his health was "very good."  He did not have any questions or concerns about his health.  He was not referred for additional evaluation.  

As for the post-active-duty (i.e., post-third period of active duty) medical evidence, VA progress notes show that in March 2009, the Veteran sought treatment for complaints of intermittent left shoulder pain and limitation of motion.   On examination, he denied having upper back pain, shoulder pain, arm pain, or neck pain.  He reported that he worked full-time, from 3:30 pm to 12 midnight.  

Beginning in April 2009, the Veteran sought treatment for complaints of "off and on" left shoulder pain.  He also reported having a backache/stiff back.  He reported that he works as a machinist for a subsidiary of a mining company, and that "working overtime makes it worse."  An April 2009 X-ray for the left shoulder was noted to be unremarkable.  The Veteran reported that he was working as a machinist.  

Private treatment reports from Merrit Physical Therapy (MPT) show that in October 2009, the Veteran complained of left shoulder symptoms.  The diagnosis was internal derangement of the left shoulder with failure to conservative treatment.  That same month, he underwent a left shoulder arthroscopy for an internal derangement, with a diagnosis of SLAP (superior labral tear from anterior to posterior) tear/repair.  An MRI (magnetic resonance imaging study for the left shoulder notes very small linear partial thickness articular surface tear of the supraspinatus tendon adjacent to the footprint at approximately 12 o'clock, and probable posterior labral tear.  MPT reports show that the Veteran underwent private therapy for his left shoulder through March 2010.  

A VA joints examination report, dated in April 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he injured his shoulder on several occasions during service, but that he had not been treated.  An X-ray of the left should was noted to be normal.  The report notes that he was retired, and that he had been a laborer, factory worker, and drill instructor.  The diagnosis was left shoulder PMH (past medical history) rotator cuff labrum tear.  The examiner indicated that he could not find evidence of treatment for left shoulder strain or a left shoulder injury during the Veteran's active duty or Army Reserve service.  In addition, no evidence could be found in his medical history to show that the Veteran had ever reported any type of injury while in the Army either while on active duty status or during Reserve training.  

A VA medical opinion, dated in October 2010, shows that a VA health care provider stated that the Veteran's claims file had been reviewed.  The opinion notes the following: apart from a May 2003 report in which the Veteran indicated that he had a pulled shoulder muscle (the right or left shoulder was not specified), there is no documentation of a shoulder injury during service.  Associated May 2003 service treatment records do not include comment on the Veteran's shoulder.  The records from Dr. S prior to the Veteran's SLAP repair, could not be obtained.  A determination could not be made as to whether or not the Veteran's left shoulder surgery in 2006 (stated in error, should be "2009") was due to his initial injury claimed in 2003, due to incomplete medical records.  

VA progress notes, dated beginning in 2012, note cervical pain on motion, and right shoulder arthritis.

VA reports, dated in June 2013, show that the Veteran underwent a Bankart repair and Mumford procedure, and subacromial space decompression, SLAP repair of his right shoulder.  His surgical procedures at that time were later described as right shoulder arthroscopy with limited debridement of partial cuff tear, right shoulder arthroscopy cervical decompression, and right shoulder arthroscopy and arthroscopic distal clavicle excision.  See October 2013 VA progress note.  

Thereafter, private treatment records show therapy for the right shoulder between July and August of 2013.  

VA progress notes also show follow-up right shoulder treatment.  A September 2013 VA progress note shows that the Veteran sought treatment for right shoulder symptoms.  When asked about his activity, he admitted to returning to work "throwing 20-pound boxes repetitively."  

A March 2014 VA progress note includes a notation for the Veteran's employment of "cemetery, family service counsellor from Dec 2013 - Mar 2014."  In April 2014, the Veteran was admitted to a VA SUDP (Substance Use Disorders Program) and he underwent a compensated work therapy (CWT) evaluation.  There is a notation that, "This Veteran has had recent employment and he plans to return to the competitive work force post-dom[iciliary]."  As of 2014, VA progress notes indicate that the Veteran was noted to have arthritis of his shoulders, and his cervical spine.  

A May 2014 report notes that the Veteran gave up his employment at a cemetery to enter substance abuse treatment.  It appears that the Veteran was on CWT between May 2014 and as of at least September 2015.  An October 2014, report notes that he was discharged from CWT 7/14/14 following 3 consecutive unexcused absences from work.

A VA back (thoracolumbar spine) disability benefits questionnaire (DBQ), dated in February 2016, shows that the examiner indicated that the Veteran's VHA (Veterans Health Administration records (VA treatment records)) had been reviewed.  The DBQ notes the following: the  Veteran complained of flare-ups related to daily required activities.  The Veteran reported that he strained his back from cumulative training while on active duty.  He denied specific injuries, or being treated on sick call.  On examination, there was no ankylosis, or radicular pain, or other signs or symptoms due to radiculopathy.  There were no neurologic abnormalities or findings related to the thoracolumbar spine.  There was no IVDS (intervertebral disc syndrome).  The examiner indicated that the Veteran does not now have, and has never been diagnosed with, a spine (back) condition.  

A VA neck (cervical spine) DBQ, dated in February 2016, shows that the examiner indicated that the Veteran's VHA (Veterans Health Administration records (VA treatment records)) had been reviewed.  The DBQ notes the following: the  Veteran complained of flare-ups related to daily required activities.  An X-ray was noted to show significant osteophytes and disc height loss at C4-5 and C5-6, and degenerative disc changes at other levels.  The diagnosis was cervical DJD (degenerative joint disease).  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran has asserted that he has a bilateral shoulder disability due to his service, with ongoing left shoulder symptoms since his service.  He has cited his complaints of shoulder symptoms in May 2003 in support of his claim.  However, service medical reports dated in July 2005, discussed supra, show that he did not report having shoulder symptoms, and his responses at that time are inconsistent with the presence of shoulder symptoms.  Furthermore, he provided medical histories that are inconsistent with his claim on several occasions following service.  Specifically, a report from Merrit Physical Therapy (MPT), dated in October 2009, shows that the physician noted, "At this point citing the fact he continues to have worsening problems that have been going on for two years he is anxious to proceed on with the surgery." (emphasis added).  A November 2009 MPT report shows that the Veteran reported about a one-year history of left shoulder pain and difficulty ("pain/difficulty started approximately one year ago and had gradually increased").  Similarly, two VA progress notes, dated in April 2009, show that the Veteran reported a one-year history of left shoulder pain.  An August 2015 VA progress notes shows that the Veteran reported a history of bilateral shoulder pain, and that, "Has had the problem since past several years."  Furthermore, the Board notes that VA progress notes show that the Veteran has reported a history of incarceration for ten months, following his fourth felony conviction.  See e.g., VA progress notes, dated in May and October of 2014 and August 2015.  The Board finds that this is highly probative evidence which negatively affects his credibility.  See e.g., Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board further finds that the claims must be denied.  The Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses, with the exception of a report of a history of shoulder and back symptoms in May 2003, with no associated findings, and no subsequent evidence of treatment for shoulder or back symptoms during his remaining second period of active duty service, or during his third period of active duty.  For all claims, in July 2005, shortly prior to separation from his third period of active duty service in August 2005, he denied having "swollen, stiff or painful joints," or back pain.  He indicated that during his deployment, his health stayed the same or got better, that his overall health was the same as compared to his last medical assessment, that he had not sustained any illness or injury while on active duty for which he had not sought medical care, and that he had had no illnesses since his last medical assessment other than strep throat.  He indicated that his health was "very good," and that he did not have a condition limiting his ability to work in his primary military specialty.  Therefore, a chronic condition is not shown during any period of active duty service.  See 38 C.F.R. § 3.303 (a).

There is no evidence to show that arthritis of any relevant joint, was manifest to a compensable degree within one year of separation from any period of active duty service.  See 38 C.F.R. §§ 3.307, 3.309.

With regard to the claim for a lumbar spine disability, the evidence is insufficient to show that the Veteran has this disability.  A lumbar spine disability is not shown in the service treatment records, or in the post-active-duty medical records.  The February 2016 VA examiner concluded that the Veteran does not now have, and has never been diagnosed with, a spine (back) condition.  Accordingly, service connection for a lumbar spine disability must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation);

With regard to the claims for the bilateral shoulders, and the cervical spine, the earliest post-service medical evidence of treatment for any relevant symptoms is dated in March 2009.  This is about 31/2 years after separation from his third period of active duty service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  The evidence indicates that following separation from his third period of active duty, the Veteran's employment, at least at times, involved considerable physical labor, to include working full-time as a machinist for a subsidiary of a mining company, with overtime.  See e.g., September 2013 VA progress note (in which he reported "throwing 20-pound boxes repetitively").  There is no competent opinion in favor of any of the claims.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a shoulder disability, or a cervical spine disability, due to his service, and that the claims must be denied.

To the extent that the Veteran has asserted that his cervical spine disability was caused or aggravated by "what should be" a service-connected lumbar spine disability, in this decision the Board has denied the claim for a lumbar spine disability.  As service connection is not currently in effect for any disabilities, there is no underlying service-connected disability upon which service connection for a cervical spine disability may be based on a secondary basis, and service connection is not warranted under 38 C.F.R. § 3.310.  


Anaphylactic Reaction to Bee Sting

The Veteran asserts that he has a chronic disability associated with an anaphylactic reaction to bee sting while on ACDUTRA in 1993.

The Veteran's service treatment records show that at 1:58 p.m. on August 9, 1993, he was treated for multiple bee stings on his face, trunk, and hands.  He reported that he was allergic to bee stings as a child, "none since."  On examination, the lungs had good air entry, with no wheezes or rales.  The report is somewhat difficult to read, but it appears that he was given several medications, to include Benadryl and Prednisone.  The impression was multiple insect stings.  At 2:15 p.m. ("1415") it was noted that he had decreased symptoms, and no pulmonary symptoms.  It was also noted that he had no pulmonary symptoms at 2:30 p.m. ("1430") and at 2:45 p.m. ("1445").

A service treatment record, dated August 10, 1993, notes follow-up treatment of the left hand for bee stings.  The Veteran was noted to state that "he feels great and he wants to continue to train."  On examination, there was minimal edema to the left hand.  He was noted to be alert and to look well.  The assessment was resolving bee stings. He was returned to training, and counseled to tell the medic in the field if his edema increased.  

Service treatment records dated thereafter include a number of notations to the effect that the Veteran is allergic to bee stings.

A "statement of medical examination and duty status" (DA Form 2173), dated in August 1993, shows that it was determined that the Veteran's multiple bee stings were incurred in the line of duty.  

VA progress notes contain a number of notations indicating that the Veteran is allergic to bee stings.

The Board finds that the claim must be denied.  Under 38 C.F.R. § 3.380 (2016), seasonal and other acute allergic manifestations that subside on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  In this case, there is no medical evidence to show that the Veteran's bee stings sustained in August 1993 have resulted in anything more than an acute allergic reaction.  There is no evidence of ongoing associated symptoms subsequent to August 1993, nor is there any post-service medical evidence of a chronic disease or disability related to the symptoms shown in service.  Accordingly, a disability related to bee stings in August 1993 is not shown, and the claim must be denied.  38 C.F.R. § 3.380; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Conclusion

With regard to the appellant's own contentions, and the lay statements, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although laypersons are normally competent to report the presence of a wide variety of symptoms, to include joint symptoms and allergies, the Veteran has been found not to be credible.  In addition, the claimed disorders are not the types of condition that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that the Veteran has the claimed disabilities due to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107 (b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  With regard to the claims for shoulder, neck, and back disabilities, the Veteran has been afforded examinations.  To the extent that etiological opinions have not been obtained, notwithstanding one report of a history of shoulder and back symptoms in May 2003, there are no findings treatment, or diagnoses for any relevant symptoms during service, or for at least several years after service, there is no competent and probative opinion in support of any of the claims, and the Veteran has not been found to be a credible historian.  The Board has determined that a chronic disability associated with an anaphylactic reaction to bee sting is not shown, and that a lumbar spine disability is not shown.  Therefore, no additional development is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a shoulder disability, a lumbar spine disability, a cervical spine disability, and a chronic disability associated with an anaphylactic reaction to bee sting, is denied.


REMAND

Nonservice-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a) (West 2015); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342(a), 4.17 (2016); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).  If a veteran's combined disability is less than 100 percent, he must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2016); Brown (Clem) v. Derwinski, 2 Vet. App. 444 (1992). 

Disability evaluations are determined by the application of the VA schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 3.321 (a), Part 4 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10(2016). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Board finds that a remand is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In addition to treatment for his bilateral shoulders and cervical spine, VA progress notes show that the Veteran has received treatment for a right elbow condition, and psychiatric symptoms.  In this regard, the July 2016 supplemental statement of the case also shows that the RO determined that the Veteran had a right elbow disability that was 10 percent disabling, and a psychiatric disorder that was 30 percent disabling.  However, the Veteran has not yet been afforded a VA examination to assess the severity, or the permanence, of the Veteran's right shoulder and right elbow disabilities, or his psychiatric disorder.  

Because the Veteran has not yet been afforded a contemporaneous examination to determine the current nature of all of his disabilities, the Board finds that a remand for an additional examination (examinations) is necessary in order to fairly decide the merits of the claim.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).




Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC shall afford the Veteran a VA examination (or examinations) to determine whether he is permanently and totally disabled.  The examiner must elicit from the Veteran and the record, for clinical purposes, a full work and educational history.  Any indicated tests and studies must be accomplished; and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide objective findings regarding the current level of impairment associated with each disability and express an opinion as to how each disability impacts, individually and in conjunction with his other disabilities, upon the Veteran's ability to pursue substantially gainful employment in view of all pathology, without regard to age.  After examination of the Veteran, the examiner must further render an opinion as to whether the Veteran is unemployable as a result of disabilities reasonably certain to continue throughout his life, or whether the Veteran has permanent disabilities which render it impossible for the average person to follow a substantially gainful occupation.  A complete rationale for any opinion expressed must be included in the examination report. 

2.  The RO/AMC shall then readjudicate whether the Veteran is entitled to nonservice-connected pension benefits as a result of being permanently and totally disabled due to disabilities that are not the result of willful misconduct.  If the decision remains adverse to the Veteran, he should be issued a supplemental statement of the case and allowed the appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


